Name: 2003/669/EC: Commission Decision of 12 September 2003 amending Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand (Text with EEA relevance) (notified under document number C(2003) 3248)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  international trade;  tariff policy;  animal product;  trade;  agricultural policy;  Asia and Oceania
 Date Published: 2003-09-24

 Avis juridique important|32003D06692003/669/EC: Commission Decision of 12 September 2003 amending Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand (Text with EEA relevance) (notified under document number C(2003) 3248) Official Journal L 237 , 24/09/2003 P. 0007 - 0018Commission Decisionof 12 September 2003amending Decision 2003/56/EC on health certificates for the importation of live animals and animal products from New Zealand(notified under document number C(2003) 3248)(Text with EEA relevance)(2003/669/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products(1), as last amended by Decision 2002/957/EC(2), and in particular Article 4 thereof,Whereas:(1) Annex V to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products ("the Agreement") recognises the sanitary measures for fresh meat, meat products and certain other animal products traded with New Zealand. Depending on the equivalence or non-equivalence of these measures with those required by the European Community, Annex VII of the Agreement provides that appropriate official health certificates should be used in the trade of these products with New Zealand.(2) Commission Decision 2003/56/EC(3), as last amended by Decision 2003/385/EC(4), lays down the certification requirements and provides models for official health certificates to be used for the importation from New Zealand of live animals and animal products. In cases where full equivalence of sanitary measures has been determined, simplified certificates may be used, models for which are set out in Annexes II to V to that Decision.(3) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies(5), as last amended by Commission Regulation (EC) No 650/2003(6), provides for special certification requirements for animals and products of animal origin to prevent the spread of transmissible spongiform encephalopathies.(4) Annex I to Decision 2003/56/EC should be amended to take into account recent amendments to Regulation (EC) No 650/2003 and to reflect recent further acknowledgements of equivalence of sanitary measures for fresh meat, meat products and certain other animal products traded with New Zealand.(5) Decision 2003/56/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex I to Decision 2003/56/EC is replaced by the Annex to this Decision.Article 2This Decision shall apply from 30 September 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 12 September 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 57, 26.2.1997, p. 4.(2) OJ L 333, 10.12.2002, p. 13.(3) OJ L 22, 25.1.2003, p. 38.(4) OJ L 133, 29.5.2003, p. 87.(5) OJ L 147, 31.5.2001, p. 1.(6) OJ L 95, 11.4.2003, p. 15.ANNEX"ANNEX IGLOSSARYAN Assigned number (a number which is arbitrarily assigned to a particular commodity and, as such, will appear on the certificate)Channelling As described in Chapter XI(7) of Annex VIII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council(1)N/A Not applicableOther products As defined in Article 2(b) of Council Directive 77/99/EEC(2)PNHC Prevailing national health conditions of the Member State(s) in accordance with Community law. Pending the adoption of Community rules, national rules shall continue to apply subject to compliance with the general provisions of the Treaty.List of live animals and animal products>TABLE>(1) OJ L 273, 10.10.2002, p. 1.(2) OJ L 26, 31.1.1977, p. 1."